Citation Nr: 0023859	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  97-28 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for a head injury with residual headaches.

2.  Entitlement to an initial compensable rating for 
degenerative arthritis of the lumbar spine prior to February 
2000.  

3.  Entitlement to service connection for bilateral 
degenerative joint disease of the knees.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1992 to 
July 1996.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a June 1997 rating decision from the Phoenix, Arizona, 
Department of Veterans Affairs (VA) Regional Office (RO).  

The June 1997 rating decision granted service connection for 
a head injury with residual headaches as noncompensable, and 
the August 1999 rating decision increased the evaluation to 
30 percent.  Since a rating in excess of 30 percent is 
possible, the matter remains on appeal.  AB v. Brown, 6 Vet. 
App. 35 (1993).

The June 1997 rating decision granted service connection for 
degenerative joint disease of the lumbosacral spine and rated 
it as noncompensable.  In a November 1999 rating decision, 
the RO severed service connection for degenerative joint 
disease of the lumbosacral spine effective February 2000.  
Because the issue of whether the veteran would have been 
entitled to a compensable evaluation before the severance 
became effective, i.e., prior to February 2000, has not been 
rendered moot, the claim, to this extent, remains on appeal.  
The issue on appeal is as listed on the title page.


FINDINGS OF FACT

1.  The veteran's headaches occur daily, starting upon 
awakening and increasing in severity as the day goes on.  The 
headaches cause depression, blurred vision and difficulty 
driving and concentrating.  

2.  Prior to February 2000, the veteran had full range of 
motion of the lumbosacral spine and no objective evidence of 
lumbosacral strain.  No evidence of muscle spasm, less or 
more movement than normal, weakened movement, incoordination, 
impaired ability to execute skilled movement smoothly, 
swelling, deformity, atrophy of disuse, instability of 
station, or interference with sitting, standing, and weight-
bearing was present.  

3.  The medical evidence does not include a nexus opinion 
relating current degenerative joint disease of the bilateral 
knees to service.  


CONCLUSIONS OF LAW

1.  The criteria are met for an initial rating of 50 percent 
for a head injury with residual headaches.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.20, 
4.124a, Diagnostic Codes 8045 and 8100 (1999).  

2.  The criteria are not met for an initial compensable 
rating for degenerative arthritis of the lumbar spine prior 
to February 2000.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5292 and 5295 (1999).

3.  The claim of entitlement to service connection for 
bilateral degenerative joint disease of the knees is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to a rating in excess of 30 percent
for a head injury with residual headaches

Factual Background

In February 1995, the veteran tripped and hit her forehead 
while passing through a ship bulkhead.  She denied having a 
seizure or loss of consciousness but she was stunned for 
several hours.  She complained of headaches and pressure.  
There was a hematoma on the forehead, and she developed 
bilateral black eyes.  Neurological examination was intact.  
The assessment was a closed head injury.  

In March 1995, the veteran reported persistent headaches with 
nightmares and difficulty sleeping since February 1995.  The 
assessment was a recent posttraumatic headache.  Three days 
later in March 1995, the veteran presented for follow up.  
She slept better with medication but still complained of 
headaches three times daily and a feeling of disequilibrium.  
Cranial nerves I-XII were intact, and sensory was intact to 
light touch.  Motor reflexes were 5/5 through the upper 
extremities and lower extremities.  The veteran's gait was 
within normal limits but with large swaying movements 
laterally when walking fast.  The assessment was 
posttraumatic head trauma.  The examiner opined that the 
veteran was recovering well, and the neurological examination 
and computed tomography scan were normal.  In May 1996, the 
veteran reported a history of frequent or severe headaches, 
dizziness or fainting spells, eye trouble, and head injury 
symptoms, which she believed had worsened since her last 
medical examination.  

The veteran underwent a VA general examination in November 
1996.  She reported a history of migraine headaches secondary 
to a head injury in February 1995.  No vomiting, nausea, or 
photophobia was present.  The examiner opined that the 
veteran had generalized fatigue related to her headaches.  
The diagnosis was a head injury in February 1995 with 
residual recurrent headaches relieved by Motrin.  The 
November 1996 electroencephalogram demonstrated mild bi-
temporal abnormalities without epileptiform patterns.  In 
November 1996 the Axis III diagnosis included migraine 
headaches.

In December 1996, the veteran reported having migraine 
headaches every day since February 1995.  The assessment 
included headaches.  The veteran was instructed to take 
Motrin for mild to moderate headaches and Darvocet for severe 
headaches.  

In January 1997 a computed tomography scan of the brain 
appeared normal.  The diagnosis was migraine headaches.  

The veteran underwent a VA neurological examination in March 
1998.  Since the February 1995 fall on ship, the veteran 
continued to have chronic headaches daily.  She woke in the 
morning with a mild dull headache that gradually worsened as 
the day went on.  Toward late afternoon, it was usually so 
severe that she developed blurry vision, and she had 
difficulty driving or concentrating.  The headache was dull, 
throbbing in nature, and primarily over the forehead 
bilaterally and down to around the eyes.  Occasionally, she 
also had sharp, jabbing pains over the occipital region.  
About once per week, the headache was so severe that she had 
sudden brief sensations of being spun around during the 
headache.  These had no particular precipitants and usually 
occurred without her having recently changed positions. She 
felt that they had worsened over the last several years.  She 
denied any constitutional symptoms such as night sweats, 
weight loss, or chronic cough.  On examination, clinical 
findings were essentially normal.  The April 1998 magnetic 
resonance imaging test was normal and showed no evidence of 
mass lesion.  The examiner however opined that the veteran 
appeared to be significantly impaired by headaches because 
she was considering leaving school.  She admitted to being 
sometimes depressed enough as a result of the headaches to 
feel suicidal.  The impairment of her activities extended to 
her concentration and driving as well as her having visual 
difficulties.


Criteria

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  

Brain disease due to trauma is evaluated under the criteria 
of Diagnostic Code 8045.  Purely neurological disabilities, 
such as hemiplegia, epileptiform seizures, facial nerve 
paralysis, etc., following trauma to the brain, will be rated 
under the diagnostic codes specifically dealing with such 
disabilities, with citation of a hyphenated diagnostic code 
(e.g., 8045-8207).  Purely subjective complaints such as 
headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under diagnostic code 9304.  This 10 percent rating will 
not be combined with any other rating for a disability due to 
brain trauma.  Ratings in excess of 10 percent for brain 
disease due to trauma under diagnostic code 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  38 C.F.R. § 4.124a, 
Diagnostic Code 8045 (1999).  

Headaches will be evaluated under the criteria for migraine 
headaches, an analogous disease.  See 38 C.F.R. § 4.20.  
Migraine headaches are evaluated under the criteria of 38 
C.F.R. § 4.124a, Diagnostic Code 8100.  A 50 percent 
evaluation is warranted for migraine headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  A 30 percent 
evaluation is warranted for migraine headaches with 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3 (1999).


Analysis

The veteran's claim for an initial rating in excess of 30 
percent for headaches is well grounded.  When a veteran is 
awarded service connection for a disability and subsequently 
appeals the initial assignment of a rating for that 
disability, the claim continues to be well grounded.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999).  

When the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  The RO obtained the veteran's service and VA 
medical records, and she admitted that she had no private 
health care provider.  The veteran received VA examinations, 
filed lay statements with the RO, and withdrew her request 
for a hearing.  Therefore, the VA fulfilled its duty to 
assist under 38 U.S.C.A. § 5107(a).  

At the outset, the Board notes that the veteran's disability 
consists of the purely subjective complaint of headaches, 
recognized as symptomatic of brain trauma under diagnostic 
code 8045, which allows a rating of 10 percent and no more 
under diagnostic code 9304.  As noted above, a rating in 
excess of 10 percent is assigned under diagnostic code 8045 
only when there is a showing of multi-infarct dementia from 
brain trauma.  As demonstrated by the evidence, that 
requirement has not been met.  Although the November 1996 
electroencephalogram demonstrated mild bi-temporal 
abnormalities, there were no epileptiform patterns, and the 
January 1997 computed tomography scan of the brain and the 
April 1998 magnetic resonance imaging test were normal.  The 
medical evidence also did not show hemiplegia or facial nerve 
paralysis.

However, in this case, the evidence shows that an increased 
rating to 50 percent is warranted for the veteran's headaches 
under the criteria of Diagnostic Code 8100.  VA outpatient 
treatment reports show complaints of and treatment for daily 
headaches.  Additionally, in spite of normal objective 
findings, on recent examination the examiner found that the 
veteran has chronic daily headaches, supporting the veteran's 
assertions that they start upon awakening and increase in 
severity as the day goes on.  The veteran also has blurry 
vision and difficulty driving and concentrating.  Her husband 
states that she has difficulty with social interactions 
during her headaches, too.  The VA examiner also noted that 
the veteran appears to be "significantly impaired."  Her 
headaches had caused her to consider leaving school and had 
caused feelings of depression to the point that she felt 
suicidal on occasion.  Given the foregoing, it can reasonably 
be concluded that the veteran exhibits severe economic 
inadaptability due to the nature, extent of severity, and 
frequency of her headaches.  Applying the benefit of the 
doubt, the Board finds that the record supports assignment of 
the maximum 50 percent schedular evaluation.  38 C.F.R. 
§§ 4.3, 4.7.

It is also noted that this case involves an appeal as to the 
initial evaluation assigned for the veteran's disability.  In 
1997, the disability was rated as 10 percent disabling, 
effective July 16, 1996 and in 1999 the rating was increased 
to 30 percent effective that same date.  The Board is of the 
opinion that the currently awarded 50 percent evaluation 
should be made effective on this date as well.  There is no 
need for "staged" ratings.  Fenderson, supra.

Finally, extraschedular considerations do not apply in this 
case because exceptional circumstances have not been 
demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(1999).  The evidence does not 
show that the service-connected head injury with residual 
headaches markedly interferes with employment or causes 
frequent hospitalizations.  The veteran reported that she is 
not employed because she is a full-time student and mother.  



II.  Entitlement to an initial compensable rating for lumbar 
spine degenerative arthritis prior to severance effective 
February 2000

Factual Background

The May 1995 examination report states that the veteran's 
spine and musculoskeletal system were normal, and the veteran 
reported a history of recurrent back pain after exercise.  In 
June 1995, the veteran complained of chronic low back pain, 
with the last episode in May 1994.  Straight leg raising was 
negative, and the veteran was able to touch her toes.  There 
was no radiculopathy.  The assessment was mechanical low back 
pain.  The May 1996 separation examination report states that 
the veteran's spine and musculoskeletal system were normal, 
and no pertinent defects or diagnoses were noted.  The 
veteran reported a history of swollen or painful joints and 
recurrent back pain.  

The October 1996 examination report states that the veteran's 
spine was tender to palpation at L1 and L2.  At a November 
1996 VA mental disorders examination, the veteran reported 
that her work as a firefighter caused back problems from 
lifting heavy equipment in service.  The Axis III diagnosis 
included low back pain.  The veteran also underwent a VA 
general examination in November 1996.  Range of movements of 
the lumbosacral spine was full range.  Pain complained of was 
1+, and there was no tenderness or muscle spasms.  The 
examiner opined that the veteran had generalized fatigue 
related to her lumbosacral pain.  The diagnosis was 
degenerative joint disease of the lumbosacral spine with full 
range of movements and mild to 1+ pain complained of with no 
tenderness, swelling, or effusion.  The November 1996 
lumbosacral spine x-ray impression was minimal lumbar 
scoliosis.  In December 1996, the veteran reported that back 
pain was worse with spasms at night.  

The veteran underwent a VA joints examination in March 1998.  
She reported that she took no medication for her low back.  
She was not working because she was a full-time student.  She 
reported that she had low back pain daily and that lifting 
hurt her back.  There was no pain on coughing or sneezing.  
She stated that the discomfort went down the right and left 
lower extremities posteriorly to the midthigh and sometimes 
to the knee.  There was no incoordination due to the back.  
Examination of the low back demonstrated a very slight limp 
on the right during ambulation.  The veteran was able to 
raise on heels and toes.  There was some discomfort on 
midline percussion of the lower lumbar spine.  There was some 
tenderness on the right and left paralumbar musculature and 
right and left posterior/superior iliac spine region but 
nothing in the buttocks.  Deep tendon reflexes were active 
and symmetric bilaterally.  Straight leg raising was negative 
bilaterally.  Sensory examination to pinwheel was normal in 
both lower extremities.  Muscle strength was within normal 
limits bilaterally.  Active measured range of motion of the 
thoracolumbar spine in degrees was flexion to 80 degrees, 
extension to 15 degrees, side bending to the right and left 
to 25 degrees each, all with some complaint of discomfort in 
the center of the lumbar spine and off to the right.  The 
examiner opined that the minimal scoliosis reported in the 
low back exam was from the veteran's teenage years and not 
related to any service-connected problem.  She had no 
degenerative joint disease of the lumbosacral spine.  The 
examiner opined that there was no reason why the stated 
incidents that the veteran related above in the history 
should have any residuals effects, and the examiner did not 
consider any of her current complaints referable to those 
incidents.  The examiner opined that there was no functional 
impairment in the low back related to anything service-
connected.  


Criteria

Arthritis due to trauma, substantiated by x-ray findings, is 
evaluated under the criteria of Diagnostic Code 5010, which 
states: Rate as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis (hypertrophic 
or osteoarthritis) is evaluated under the criteria of 
Diagnostic Code 5003.  Degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (DC 5200, etc.).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

Slight limitation of motion of the lumbar spine is rated as 
10 percent disabling, moderate limitation of motion is rated 
as 20 percent disabling, and severe limitation of motion is 
rated as 40 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292.  

Where evaluation is based on limitation of motion, the 
question of whether functional loss and pain are additionally 
disabling must be considered.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Regulations 
contemplate inquiry into whether there is crepitation, less 
or more movement than normal, weakened movement, excess 
fatigability, incoordination and impaired ability to execute 
skilled movement smoothly, pain on movement, and swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
Id.  

Lumbosacral strain with slight subjective symptoms only is 
rated as noncompensable.  Lumbosacral strain with 
characteristic pain on motion is rated as 10 percent 
disabling.  Lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, or unilateral, 
in standing position is rated as 20 percent disabling.  A 40 
percent rating is assigned when lumbosacral strain is severe, 
with listing of the whole spine to the opposite side, a 
positive Goldthwait's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  


Analysis

The veteran's claim for an initial compensable rating for 
lumbar spine degenerative arthritis is well grounded.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-32 (1992).  Review of the 
evidence shows that the VA has fulfilled its duty to assist 
under 38 U.S.C.A. § 5107(a).  

The evidence shows that entitlement to an initial compensable 
rating is not warranted under the criteria of Diagnostic Code 
5292.  In March 1995 although the veteran had large swaying 
movements laterally when walking fast, her gait was within 
normal limits and in November 1996 range of motion of the 
lumbosacral spine was full.  Additionally, although slight to 
moderate limitation of motion of the thoracolumbar spine was 
noted in March 1998, the examiner did not attribute that 
finding to the veteran's service-connected degenerative joint 
disease of the lumbar spine.  In fact, the examiner found no 
evidence of degenerative joint disease of the lumbosacral 
spine.  Thus, an increased rating under this provision is not 
warranted.  

Additionally, when considering the mandates of DeLuca, 
entitlement to a compensable evaluation is not warranted.  
Although in November 1996 the examiner related the veteran's 
generalized fatigue to her subjective complaints of 
lumbosacral pain and the veteran subjectively complained of 
having back spasms at night, the objective evidence fails to 
reveal functional impairment due to pain, tenderness, muscle 
spasms, effusion, crepitation, less or more movement than 
normal, weakened movement, incoordination, impaired ability 
to execute skilled movement smoothly, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with sitting, standing, and weight-bearing.  Thus, 
entitlement to a compensable evaluation under these 
considerations is not warranted.  DeLuca, supra.

An initial compensable rating is not warranted under the 
criteria of Diagnostic Code 5295 either.  Although the 
veteran had mild to 1+ pain with full range of motion of the 
lumbosacral spine in November 1996, the medical evidence did 
not show lumbosacral strain, nor was there objective evidence 
of muscle spasm or loss of lateral spine motion in November 
1996.  Further the loss of motion on side bending in March 
1998 was not attributable to a service-connected degenerative 
joint disease.  The examiner found that the veteran had no 
degenerative joint disease of the lumbosacral spine at that 
time.  Given the foregoing, the criteria for a compensable 
evaluation for degenerative joint disease are not met.  
38 C.F.R. § 4.7.

Finally, extraschedular considerations do not apply in this 
case because exceptional circumstances have not been 
demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(1999).  The evidence does not 
show that the service-connected lumbar spine disability 
markedly interfered with employment or caused frequent 
hospitalizations prior to February 2000.  The veteran 
reported that she was not working because she was a full-time 
student and mother.  


III.  Entitlement to service connection for
degenerative joint disease of the bilateral knees

Factual Background

The March 1992 enlistment examination report states that the 
veteran's lower extremities and musculoskeletal system were 
normal, and no pertinent defects or diagnoses were noted.  
The veteran denied a history of swollen or painful joints and 
"trick" or locked knee.  

In December 1993, the veteran presented with a left knee 
infection for 2 days.  There was an area of cellulitis with 
erythema and increased temperature around the medial aspect 
of the knee.  There were no problems with joint mobility.  
The assessment was a left knee abrasion and cellulitis of the 
knee.  Within a few days, the cellulitis had resolved, and 
the wound was healing well.  

In February 1995, the veteran tripped and hit her right knee 
while passing through a ship bulkhead.  The assessment did 
not include any right knee problems.  

The May 1995 examination report states that the veteran's 
lower extremities and musculoskeletal system were normal.  
The May 1996 separation examination report states that the 
veteran's lower extremities and musculoskeletal system were 
normal, and no pertinent defects or diagnoses were noted.  
The veteran reported a history of swollen or painful joints 
and "trick" or locked knee.  

The veteran's lower extremities were normal at her first 
post-service examination in October 1996.  However, at a 
November 1996 VA mental disorders examination, the Axis III 
diagnosis included knee problems.  The veteran also underwent 
a VA general examination in November 1996.  Both knees 
revealed full range of movement but she had occasional pain 
and mild limitation of full flexion of the left knee due to 
pain.  The diagnosis included degenerative joint disease of 
both knees with full range of movements and mild to 1+ pain 
complained of with no tenderness, swelling, or effusion.  
There was mild limitation of full flexion of the left knee 
noted due to the veteran complaining of pain but full range 
could be achieved with persuasion.  Grating was minimal 
bilaterally.   The November 1996 knee x-rays demonstrated 
normal appearing left and right knee joints.  

The veteran underwent a VA joints examination in March 1998.  
The veteran reported that he took no medication for her 
knees.  Onset of right knee symptoms was February 1995 when 
the veteran fell on ship.  With respect to the left knee, 
onset of symptoms was 1993 when she tripped and fell while 
going upstairs.  The veteran had no degenerative joint 
disease in either the right or the left knee.  The examiner 
opined that there was no reason why the stated incidents that 
the veteran related above in the history should have any 
residuals effects, and the examiner did not consider any of 
her complaints referable to those incidents.  The examiner 
opined that there was no functional impairment in the knees 
related to anything service-connected.  


Criteria

The Court of Appeals for Veterans Claims (Court) has held 
that a well-grounded claim requires competent evidence of 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Epps v. Brown, 126 F.3d. 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996).  Such a claim need not be conclusive but 
only possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  


Analysis

The Board acknowledges that the medical evidence includes a 
diagnosis of a current bilateral knee disability, as a 
diagnosis of degenerative joint disease of the knees has been 
made, and that the veteran received treatment for a left knee 
infection in December 1993 and reported tripping and hitting 
her right knee in February 1995.  Nonetheless, the claim of 
entitlement to service connection for degenerative joint 
disease of the knees is not well grounded.  The medical 
evidence does not show an in-service diagnosis or treatment 
for degenerative joint disease of either knee.  Instead, the 
veteran's lower extremities were normal in May 1995 and at 
the May 1996 separation examination.  Further the medical 
evidence does not include a nexus opinion relating the 
veteran's current diagnosis of degenerative joint disease of 
the knees to active service.  The veteran is not competent to 
etiologically relate her symptoms to service or any events of 
service, and moreover, the March 1998 examiner stated that 
the veteran had no functional impairment in the knees related 
to anything service-connected because the cited in-service 
incidents should not have had any residuals effects.  
Accordingly, the claim of entitlement to service connection 
for degenerative joint disease of the knees is not well 
grounded.  Caluza, supra.

The veteran has been apprised of all evidence needed to 
substantiate her claim and the VA does not have a duty assist 
in any further development of this claim.  38 U.S.C.A. 
§ 5107(a); Morton v. West, 13 Vet. App. 205 (1999).  



ORDER

Entitlement to an initial rating to 50 percent for a head 
injury with residual headaches is granted, subject to the 
controlling laws and regulations governing the payment of 
monetary awards.  

Entitlement to an initial compensable rating for lumbar spine 
degenerative arthritis prior to severance effective February 
2000 is denied.

Entitlement to service connection for degenerative joint 
disease of the bilateral knees is denied.  



		
	C. Crawford
	Acting Member, Board of Veterans' Appeals


 


